Citation Nr: 1814700	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.  


REPRESENTATION

Appellant represented by:	Joseph M. Woods, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty from February 1980 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder and a left foot disorder, as well as a higher initial evaluation for his service-connected PTSD with alcohol abuse.  Unfortunately, the Board finds that additional development must be conducted before these claims can be adjudicated on the merits.  

With respect to his service connection claims, the Veteran indicated that he suffers from low back and left foot pain as a result of an April 1980 motor vehicle accident in service.  A review of the Veteran's service treatment records reveals that his January 1980 Report of Medical Examination concluded that he was qualified for enlistment, and that his spine, lower extremities, feet, and musculoskeletal system were within normal limits.  Similarly, on his January 1980 Report of Medical History, the Veteran reported that he was in good health, and that he never suffered from broken bones, arthritis, bone or joint deformity, lameness, recurrent back pain, or foot trouble.  However, in an April 1980 service treatment note, the Veteran reported low back pain and left foot pain after being involved in a motor vehicle accident; although X-rays were negative, he was diagnosed as having contusion of the left foot as wells as joint upset due to the trauma of the motor vehicle accident.   

The Veteran's post-service medical records show treatment for lumbar facet mediated pain, lumbar discogenic pain, left S1 radiculopathy, heel arthralgia, and foot pain.  

The Board notes that although VA opinions were obtained with respect to these claims in January 2014, no physical examination of the Veteran was ever conducted.  Curiously, following a review of the record, the January 2014 VA opinion concluded that, "[t]he claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  In support of this conclusion, the VA clinician explained that:

Review of the veteran's military medical records reveals in-service event where veteran was involved in a motor vehicle accident.  The veteran was evaluated because of low back pain.  The x-ray and examination were negative for residual conditions likely to be chronic.  The rest of the veteran's military career is silent for chronic back or spine conditions related to this event earlier in service.  The veteran's post-service period is silent for treatment of a back or spine condition related to events in military service.  The veteran had MRI of the lumbar spine dated Jan 2013 revealing no traumatic residual conditions of the lumbar spine.  These findings on MRI are more likely related to the wear effect of aging and not trauma or military service.  It is this examiner s opinion the veteran's back pain was not permanently aggravated or had its origins by or from military service.

The Board finds the January 2014 VA opinions are inadequate for adjudicating the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Significantly, the Board is confused as to why the VA opinion utilized the "clear and unmistakable evidence" standard, which applies to disabilities that preexisted active duty service, when there is nothing in the record, and nothing in the opinion itself, suggesting that any disability preexisted service.  Indeed, no disabilities were noted at the time of the Veteran's January 1980 Report of Medical Examination upon entry into active duty service.  As such, the Veteran should be provided with a VA examination in which the examiner uses the correct evidentiary standard, that is, whether it is at least as likely as not that any low back or left foot disability had its onset in service or is otherwise related to service.  

With respect to the claim of entitlement to a higher initial evaluation for service-connected PTSD with alcohol abuse, the Board recognizes that the Veteran was last provided a VA psychiatric examination in December 2013, approximately 5 years ago.  It is essentially asserted that the disability has worsened.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records dated from December 2013 to present from the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia, and any associated outpatient clinics.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of each low back disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, VA examination report, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability began in service, was caused by service, or is otherwise related to service.  The examiner should specifically comment on all diagnoses of record, as well as the documented April 1980 in-service motor vehicle accident.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for another VA examination to determine the current nature and etiology of any left foot disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, VA examination report, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left foot disability began in service, was caused by service, or is otherwise related to service.  The examiner should specifically comment on all diagnoses of record, as well as the documented April 1980 in-service motor vehicle accident.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD with alcohol abuse.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner should detail the functional effects the Veteran's PTSD has on his ability to perform occupational tasks, to include concentration, follow directions and interact with others.

A complete rationale should be given for the opinions provided.

6.  Finally, readjudicate the claims.  If any benefit remains denied, then issue a supplemental statement of the case to the Veteran and his attorney and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




